Case 3:17-cv-00863-BTM-MDD Document 116 Filed 04/30/19 PageID.1719 Page 1 of 4


  1 SCOTT R. COMMERSON (State Bar No. 227460)
     scottcommerson@dwt.com
  2 NICOLE   S. PHILLIS (State Bar No. 291266)
     nicolephillis@dwt.com
  3 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, Suite 2400
  4 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  5 Fax: (213) 633-6899
  6 Attorneys for Defendant
    CAR-FRESHNER CORPORATION
  7 (erroneously sued as “CAR FRESHNER CO.”)
  8
                                         UNITED STATES DISTRICT COURT
  9
                                     SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 IBRAHIM NASSER d/b/a SERIOUS                       Case No. 3:17-CV-00863 BTM (MDD)
    SCENTS (collectively and professionally
 12 known as “LITTLE GRENADE”).
                                                       [Hon. Barry Ted Moskowitz]
 13                      Plaintiff,                    NOTICE OF APPEARANCE OF
 14                                                    NICOLE S. PHILLIS ON BEHALF
                         vs.                           OF DEFENDANT CAR-FRESHNER
 15                                                    CORPORATION
    JULIUS SÄMANN, LTD; CAR
 16 FRESHNER CO.; ENERGIZER                            [Fed. R. Civ. P. 12(b)(6)]
    BRANDS II LLC; AMERICAN                            ]
 17 COVERS INC.; and CALIFORNIA
                                                       Action Filed: April 28, 2017
 18 SCENTS CORPORATION                                 Trial Date: None Set
 19                   Defendants,
 20 Does 1-100
 21
 22
 23
 24
 25
 26
 27
 28


      NOTICE OF APPEARANCE OF NICOLE S. PHILLIS
      4815-6309-1861v.1 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 116 Filed 04/30/19 PageID.1720 Page 2 of 4


  1            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
  2 RECORD:
  3            PLEASE TAKE NOTICE that Nicole S. Phillis hereby appears on behalf of
  4 Defendant CAR-FRESHNER CORPORATION in the above-entitled action and
  5 requests that all further papers and pleadings, except original process, be served upon
  6 the undersigned attorneys at the above-stated address.
  7
  8 DATED: April 30, 2019                     DAVIS WRIGHT TREMAINE LLP
                                              SCOTT R. COMMERSON
  9                                           NICOLE S. PHILLIS
 10
 11                                               By:       /s/ Nicole S. Phillis
 12                                                              Nicole S. Phillis
 13                                                   Attorneys for Defendant
                                                      CAR-FRESHNER CORPORATION
 14                                                   (erroneously sued as “CAR FRESHNER
 15                                                   CO.”)
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                  1                          865 S. FIGUEROA ST, SUITE 2400
                                                                          LOS ANGELES, CALIFORNIA 90017-2566
      NOTICE OF APPEARANCE OF NICOLE S. PHILLIS                                        (213) 633-6800
      4815-6309-1861v.1 0097958-000006                                               Fax: (213) 633-6899
Case 3:17-cv-00863-BTM-MDD Document 116 Filed 04/30/19 PageID.1721 Page 3 of 4


  1                                      CERTIFICATE OF SERVICE
  2            I certify that on April 30, 2019, DEFENDANT CAR-FRESHNER
  3 CORPORATION’S NOTICE OF APPEARANCE was electronically filed with
  4 the Clerk of the Court using the CM/ECF system which will send electronic
  5 notification of such filing to the CM/ECF participant(s) noted below.
  6 KILPATRICK TOWNSEND & STOCKTON LLP
  7 NANCY L. STAGG (CA State Bar No. 157034)
    12730 High Bluff Drive
  8 Suite 400
  9 San Diego, CA 92130
    Telephone:(858) 350-6156
 10 Facsimile: (858) 350-6111
 11 Email: nstagg@kilpatricktownsend.com
 12
               I certify under penalty of perjury under the laws of the United States of
 13
      America that the foregoing is true and correct.
 14
 15
 16                                                    By:    /s/ Nicole S. Phillis
                                                                Nicole S. Phillis
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                   2                          865 S. FIGUEROA ST, SUITE 2400
                                                                           LOS ANGELES, CALIFORNIA 90017-2566
      NOTICE OF APPEARANCE OF NICOLE S. PHILLIS                                         (213) 633-6800
      4815-6309-1861v.1 0097958-000006                                                Fax: (213) 633-6899
Case 3:17-cv-00863-BTM-MDD Document 116 Filed 04/30/19 PageID.1722 Page 4 of 4


  1                                      PROOF OF SERVICE BY MAIL
  2        I am employed in the County of Los Angeles, State of California. I am over
    the age of 18 and not a party to the within action. My business address is Davis
  3 Wright Tremaine LLP, Suite 2400, 865 South Figueroa Street, Los Angeles,
    California 90017-2566.
  4
           On April 30, 2019, I served the foregoing document(s) described as:
  5 DEFENDANT         CAR-FRESHNER CORPORATION’S NOTICE OF
    APPEARANCE by placing a true copy of said document(s) enclosed in a sealed
  6 envelope(s) for each addressee named below, with the name and address of the
    person served shown on the envelope as follows:
  7
      Plaintiff Ibrahim Nasser              Plaintiff Serious Scents
  8   Pro Se                                Pro Se
  9   Ibrahim Nasser                        Serious Scents
      P.O. Box 5626                         P. O. Box 5626
 10   Chula Vista, CA 91912                 Chula Vista, CA 91912
 11
 12        I placed such envelope(s) with postage thereon fully prepaid for deposit in the
    United States Mail in accordance with the office practice of Davis Wright Tremaine
 13 LLP, for collecting and processing correspondence for mailing with the United
    States Postal Service. I am familiar with the office practice of Davis Wright
 14 Tremaine LLP, for collecting and processing correspondence for mailing with the
    United States Postal Service, which practice is that when correspondence is
 15 deposited with the Davis Wright Tremaine LLP, personnel responsible for
    delivering correspondence to the United States Postal Service, such correspondence
 16 is delivered to the United States Postal Service that same day in the ordinary course
    of business.
 17
           Executed on April 30, 2019, at Los Angeles, California.
 18
 19  Federal I declare under penalty of perjury under the laws of the United
                       States of America that the foregoing is true and correct and that I
 20                    am employed in the office of a member of the bar of this Court at
                       whose direction the service was made.
 21
 22                           Lina Pearmain              ____________________________
                               Print Name                          Signature
 23
 24
 25
 26
 27
 28
                                                                      DAVIS WRIGHT TREMAINE LLP
                                                    3                    865 S. FIGUEROA ST, SUITE 2400
                                                                      LOS ANGELES, CALIFORNIA 90017-2566
      NOTICE OF APPEARANCE OF NICOLE S. PHILLIS                                    (213) 633-6800
      4815-6309-1861v.1 0097958-000006                                           Fax: (213) 633-6899
